DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 2, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vincent Jacquot (“Test Bed for Multipath TCP”).
 	Regarding claims 1, 12, 14 and 15, Jacquot teaches a communication device for transmitting a Transmission Control Protocol (TCP) segment over a communication network using a Multipath Transmission Control Protocol (MPTCP), the communication device comprising: a communication interface configured to: establish an MPTCP data page 17, Subflows 1-3 of fig. 5), and to receive a priority indicator from a network entity (page 17: last 5 lines, the priority of a subflow can be notified during the handshake, in the MP-JOIN option, or after the subflow has being established, using the MP_PRIO option ), wherein the priority indicator indicates a respective priority of a respective data sub-flow (Page 17, Fig. 5, normal priority and backup priority ); and a scheduler configured to select, for the TCP segment, a data sub-flow from the plurality of data sub-flows based on the  priority indicator; wherein the communication interface is further configured to transmit the TCP segment via the selected data sub-flow to the further communication device (page 17, If an endpoint receives a message that sets the priority of a subflow to backup, it will avoid sending data on that subflow as long as the other subflows are available).
 	Regarding claim 2, Fukada teaches the communication device of claim 1, wherein the selected data sub-flow is associated with the highest priority (page 17, Priority of a subflow can be normal priority or a backup priority subflow. If an endpoint receives a message that sets the priority of a subflow to backup, the endpoint will select the normal priority subflow and will avoid sending data on the backup priority subflow as long as the other subflows are available).
5.	Claims 1, 2 and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukada (US 2018/0248784 A1).
 	Regarding claims 1, 14 and 15, Fukada teaches a communication device for transmitting a Transmission Control Protocol (TCP) segment over a communication network using a Multipath Transmission Control Protocol (MPTCP) (Figs. 1 and 2, ¶ [0089]), the communication device comprising: a communication interface configured to figs. 1, 2, ¶ [0029], the communication processing apparatus 101 connects to a network A 111 via the communication control unit A 105, and connects to a network B 112 via the communication control unit B 106. ¶ [0033], communication that uses MPTCP is performed between the communication processing apparatus 101 and the communication destination. ¶ [0036], A path connected with the communication destination by the sub flow A 204 is connected to a network A 111 via an interface A 206.  The sub flow B 205 is connected to a network B 112 via an interface B 207, ¶ [0038]. Figs. 9, 10) and to receive a priority indicator from a network entity (fig. 2, ¶ [0039], changing priority of a sub flow, ¶ [0041], ¶ [0042]-¶ [0046]), wherein the priority indicator indicates a respective priority of a respective data sub-flow (¶ [0038], performing communication using both of the sub flow A and the sub flow B which are set to regular paths. The role of a path is selected from a regular path through which a prioritized sub flow passes and a backup path through which a backup sub flow passes, there information indicating the role of a path may be referred as the priority of a sub flow, ¶ [0039], priority of a sub flow); and a scheduler configured to select, for the TCP segment, a data sub-flow from the plurality of data sub-flows based on the  priority indicator; wherein the communication interface is further configured to transmit the TCP segment via the selected data sub-flow to the further communication device (¶ [0031], the main CPU 102 performs MPTCP sub flow path management, congestion control for a plurality of sub flows, packet scheduling, and processing for an MPTCP protocol.  ¶ [0034], ¶ [0035], the MPTCP layer 203 performs communication with the communication destination by using a plurality of sub flows. ¶ [0036], the sub flow A 204 and the sub flow B 205 as sub flows managed by the MPTCP layer 203, Where each path has a priority (or a role), and each can have a priority (role) as a regular path, or a priority (role) as a backup path, ¶ [0038], where the backup path is used when there is a problem in communication through a regular path. In case, when regular path is disconnected, it is possible to recover the communication connection at high speed by using the backup path. Enlarge communication bandwidth by performing communication using both of the sub flow A and the sub flow B. The role of a path may be referred to as priority of a sub flow, ¶ [0039], changing priority of a sub flow, ¶ [0048]).
 	Regarding claim 2, Fukada teaches the communication device of claim 1, wherein the selected data sub-flow is associated with the highest priority (¶ [0036], where each path has a priority (or a role), and each can have a priority (role) as a regular path, or a priority (role) as a backup path, ¶ [0038], the role of each path can be selected from a regular path and a backup path used when there is a problem in communication through a regular path).
 	Regarding claim 8, Fukada teaches the communication device claim 1, wherein the communication interface is further configured to communicate via at least one data sub-flow of the plurality of data sub-flows using a first radio access technology, and to communicate via at least one data sub-flow of the plurality of data sub-flows using a second radio access technology, wherein the first radio access technology and the second radio access technology are different (¶ [0029], where network A 111 and the network B 112  are network of different methods, ¶ [0038], performing communication using both of the sub flow A and the sub flow B which are set to regular paths) .
¶ [0029], where one network is a wireless network accordance with a first specification and the other is  a wireless network in accordance with a second specification. Wireless network such as 3G, LTE, Wireless LAN defined by IEEE 802.11, ¶ [0038], performing communication using both of the sub flow A and the sub flow B which are set to regular paths).
 	Regarding claim 10, Fukada teaches the communication device claim 8, wherein the first radio access technology is a Wi-Fi radio access technology, and wherein the second radio access technology is a mobile radio access technology (¶ [0029], where one network is a wireless network accordance with a first specification and the other is  a wireless network in accordance with a second specification. Wireless network such as 3G, LTE, Wireless LAN defined by IEEE 802.11).
 	Regarding claim 11, Fukada teaches a network entity (figs. 1 and 2) for determining at least one priority indicator being-associated with a respective data sub-flow, the network entity comprising: a processor configured to; determine a plurality of cost parameters of a plurality of data sub-flows, wherein each cost parameter indicates a cost of a respective data sub-flow (figs. 9, 10, ¶ [0078], for each respective 
path, information indicating an amount of power consumption at time of 
communication that passes through a path), determine a plurality of priorities of the plurality of data sub-flows based on the plurality of cost parameters and generate the at least one priority indicator based on the plurality of priorities; and a communication interface configured to transmit the at least one priority indicator to a communication Figs. 1, 2 9, 10, ¶ [0078], The priority management unit 202 refers to this amount of power consumption to determine how to change the role of a path. ¶ [0039],  ¶ [0073], The configuration of the communication processing apparatus 101 according to the present embodiment is similar to the configuration illustrated in FIG. 1 and FIG. 2. ¶ [0084], ¶ [0085], ¶ [0086]-¶ [0088]).
 	Regarding claim 12, Fukada teaches a communication system for transmitting a Transmission Control Protocol (TCP) segment over a communication network using a Multipath Transmission Control Protocol (MPTCP), the communication system comprising: the communication device of claim 1, and a further communication device (Figs. 1, 2 and 9, ¶ [0073]).
 	Regarding claim 13, Fukada teaches the communication system of claim 12, further comprising: a network entity for determining at least one priority indicator associated with a respective data sub-flow, the network entity comprising:
a processor configured to: determine a plurality of cost parameters of a
plurality of data sub-flows (figs. 9, 10, ¶ [0078], for each respective 
path, information indicating an amount of power consumption at time of 
communication that passes through a path),, wherein each cost parameter indicates a
cost of a respective data sub-flow: determine a plurality of priorities of the plurality of data sub-flows based on the plurality of cost parameters: and generate the at least one priority indicator based on the plurality of priorities: and a communication interface configured to transmit the at least one priority indicator to a communication device (Figs. 1, 2, 9, 10, ¶ [0073], The configuration of the communication processing apparatus 101 according to the present embodiment is similar to the configuration illustrated in FIG. 1 and FIG. 2. ¶ [0078], The priority management unit 202 refers to this amount of power consumption to determine how to change the role of a path. ¶ [0039], ¶ [0084], ¶ [0085], ¶ [0086]-¶ [0088]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukada.
Regarding claim 3, Fukada teaches the communication device of claim 1.
Fukada does not explicitly teach wherein the scheduler is further configured to determine, for the TCP segment, a respective availability status of each data sub-flow of the plurality of data sub-flows, and to discard, for the TCP segment, all non-available data sub-flows from the plurality of data sub-flows.
However, it is well known in the art to determine a respective availability status of each data sub-flow of the plurality of data sub-flows, and to discard, for the segment, all non-available data sub-flows from the plurality of data sub-flows.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine, for the TCP segment, a respective availability status of each data sub-flow of the plurality of data sub-flows, and to discard, for the TCP segment, all non-available data sub-flows from the plurality of data sub-flows in the system of Fukada further enhance system efficiency and reliability.
10.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquot in view of Wang et al. (US 2020/0259738 A1, hereinafter “Wang”).
Regarding claims 4 and 6, Jacquot teaches the communication device of  claim 1.
Jacquot does not explicitly teach wherein the scheduler is further configured to determine a latency indicator, wherein the latency indicator indicates a respective latency of a respective data sub-flow, wherein the selection of the data sub-flow from the plurality of data sub-flows is further based on the  latency indicator.
¶ [0012], if a low latency is required for the connection, a parameter related to the latency, such as, an RTT, may be measured. ¶ [0063], ¶ [0099], the plurality of relatively good subflows are, for example, two subflows that have a relatively low latency and that are of four subflows of a multipath transmission connection); wherein the scheduler is further configured to determine the  latency indicator based on at least one TCP transmission acknowledgement; (ACK); message associated with at least one previous TCP segment  (¶ [0063]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to select of the data sub-flow from the plurality of data sub-flows  further based on the  latency indicator in the system of Jacquot to improve transmission performance (¶ [0006] of Wang).
 Regarding claim 5, Jacquot in view of Wang teaches the communication device of claim 4, wherein the scheduler is further configured to determine a sub-group of the plurality of data sub-flows, wherein each data sub-flow within the sub-group is associated with the highest priority (Jacquot: Fig. 5, where normal priority sub-group includes subflow 1 and subflow 2).
 Jacquot does not explicitly teach wherein the selected data sub-flow is further associated with the lowest latency within the sub-group.
Wang teaches wherein the selected data sub-flow is further associated with the lowest latency within the sub-group (¶ [0099]).
¶ [0006] of Wang).
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukada in view of Zhu et al. (US 2019/0386911 A1, hereinafter Zhu”).
Regarding claim 7, Fukada teaches the communication device of claim 1. 
Fukada does not explicitly teach wherein the plurality of data sub-flows is associated with a plurality of sockets, wherein each data sub-flow is associated with a respective socket, wherein the scheduler is further configured to select a socket from the plurality of sockets, wherein the selected socket is associated with the selected data sub-flow, and wherein the communication interface is further configured to transmit the TCP segment via the selected data sub-flow to the further communication device using the selected socket.
Zhu teaches wherein the plurality of data sub-flows is associated with a plurality of sockets, wherein each data sub-flow is associated with a respective socket, wherein the scheduler is further configured to select a socket from the plurality of sockets, wherein the selected socket is associated with the selected data sub-flow, and wherein the communication interface is further configured to transmit the TCP segment via the selected data sub-flow to the further communication device using the selected socket (Fig. 2, ¶ [0045], subflow-level sockets).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to associate each data sub-flow with a respective socket and to 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MANDISH K RANDHAWA/Examiner, Art Unit 2477